Citation Nr: 1500666	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  04-25 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for diabetic peripheral neuropathy of bilateral upper extremities.

2. Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

(The issue of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, is the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	AMVETS

ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971 and from September 1973 to September 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues of entitlement to a compensable disability rating for hemorrhoids, whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss, and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus have been raised by the record in statements dated in May 2012 and June 2012 but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In a September 2013 rating decision, the RO issued a decision in connection with the issues of entitlement to a disability rating in excess of 10 percent for diabetic peripheral neuropathy of bilateral upper extremities, entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, and entitlement to a TDIU.  The record demonstrates that the Veteran filed a timely Notice of Disagreement with respect to these issues in April 2014.  The filing of a Notice of Disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  The record does not reflect that the Veteran has been issued a Statement of the Case in connection with these issues.  Remand is therefore required so that the Veteran may be issued a Statement of the Case concerning the issues of entitlement to a disability rating in excess of 10 percent for diabetic peripheral neuropathy of bilateral upper extremities, entitlement to a disability rating in excess of 20 percent for diabetes mellitus, and entitlement to a TDIU.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case and notify the Veteran of his appellate rights with respect to the issues of entitlement to a disability rating in excess of 10 percent for diabetic peripheral neuropathy of bilateral upper extremities, entitlement to a disability rating in excess of 20 percent for diabetes mellitus, and entitlement to a total disability rating based on individual unemployability due to service-connected disability.  38 C.F.R. § 19.26 (2014).  In the notice and Statement of the Case, remind the Veteran and his representative that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal as to any of these issues and any benefit remains denied, the issue should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







